
	
		II
		Calendar No. 592
		111th CONGRESS
		2d Session
		S. 1117
		[Report No. 111–306]
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 21, 2009
			Mr. Leahy (for himself,
			 Mr. Sanders, Mrs. Shaheen, and Mr.
			 Gregg) introduced the following bill; which was read twice and
			 referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			September 27, 2010
			Reported by Mr.
			 Bingaman, with an amendment
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To authorize the Secretary of the Interior
		  to provide assistance in implementing cultural heritage, conservation, and
		  recreational activities in the Connecticut River watershed of the States of New
		  Hampshire and Vermont.
	
	
		1.Short titleThis Act may be cited as the
			 Upper Connecticut River Partnership
			 Act.
		2.Findings and purpose
			(a)FindingsCongress finds that—
				(1)the upper Connecticut River watershed in
			 the States of New Hampshire and Vermont is a scenic region of historic villages
			 located in a working landscape of farms, forests, and the mountainous
			 headwaters and broad fertile floodplains of New England’s longest river, the
			 Connecticut River;
				(2)the River provides outstanding fish and
			 wildlife habitat, recreation, and hydropower generation for the New England
			 region;
				(3)the upper Connecticut River watershed has
			 been recognized by Congress as part of the Silvio O. Conte National Fish and
			 Wildlife Refuge, established by the Silvio O. Conte National Fish and Wildlife
			 Refuge Act (16 U.S.C. 668dd note; Public Law 102–212);
				(4)the demonstrated commitment to stewardship
			 of the River by the citizens living in the watershed led to the Presidential
			 designation of the River as 1 of 14 American Heritage Rivers on July 30,
			 1998;
				(5)the River is home to the bi-State
			 Connecticut River Scenic Byway, which was declared a National Scenic Byway by
			 the Department of Transportation in 2005 to foster heritage tourism in the
			 region;
				(6)each of the legislatures of the States of
			 Vermont and New Hampshire has established a commission for the Connecticut
			 River watershed, and the 2 commissions, known collectively as the
			 Connecticut River Joint Commissions—
					(A)have worked together since 1989; and
					(B)serve as the focal point and catalyst for
			 cooperation between Federal agencies, States, communities, and citizens;
					(7)in 1997, as directed by the legislatures,
			 the Connecticut River Joint Commissions, with the substantial involvement of 5
			 bi-State local river subcommittees appointed to represent riverfront towns,
			 produced the 6 volume Connecticut River Corridor Management Plan, to be used as
			 a blueprint in educating agencies, communities, and the public in how to be
			 good neighbors to a great river;
				(8)in 2009, after 3 years of broad
			 consultation, the Connecticut River Joint Commissions have substantially
			 expanded and published updates via the Connecticut River Recreation Management
			 Plan and the Water Resources Management Plan to guide public and private
			 activities in the watershed;
				(9)through a joint legislative resolution, the
			 legislatures of the States of Vermont and New Hampshire have requested that
			 Congress provide for continuation of cooperative partnerships and that Federal
			 agencies support the Connecticut River Joint Commissions in carrying out the
			 recommendations of the Connecticut River Corridor Management Plan;
				(10)this Act effectuates certain
			 recommendations of the Connecticut River Corridor Management Plan that are most
			 appropriately directed by the States through the Connecticut River Joint
			 Commissions, with assistance from the National Park Service and the United
			 States Fish and Wildlife Service; and
				(11)where implementation of those
			 recommendations involves partnership with local communities and organizations,
			 support for the partnership should be provided by the Secretary.
				(b)PurposeThe purpose of this Act is to authorize the
			 Secretary to provide to the States of New Hampshire and Vermont (including
			 communities in those States), through the Connecticut River Joint Commissions,
			 technical and financial assistance for management of the River.
			3.DefinitionsIn this Act:
			(1)SecretaryThe term Secretary means the
			 Secretary of the Interior.
			(2)StateThe term State means—
				(A)the State of New Hampshire; or
				(B)the State of Vermont.
				4.Connecticut river grants and technical
			 assistance program
			(a)In generalThe Secretary shall establish a Connecticut
			 River Grants and Technical Assistance Program to provide grants and technical
			 assistance to State and local governments, nonprofit organizations, and the
			 private sector to carry out projects for the conservation, restoration, and
			 interpretation of historic, cultural, recreational, and natural resources in
			 the upper Connecticut River watershed.
			(b)CriteriaThe Secretary, in consultation with the
			 Connecticut River Joint Commissions, shall develop criteria for determining the
			 eligibility of applicants for, and reviewing and prioritizing applications for,
			 grants or technical assistance under the program.
			(c)Cost-sharing
				(1)Federal shareThe Federal share of the cost of carrying
			 out a grant project under subsection (a) shall not exceed 75 percent.
				(2)Non-Federal shareThe non-Federal share of the cost of a
			 project may be provided in the form of an in-kind contribution of services or
			 materials.
				5.Authorization of
			 appropriationsThere is
			 authorized to be appropriated to carry out this Act $1,000,000 for each fiscal
			 year.
		
	
		1.Short titleThis Act may be cited as the
			 Upper Connecticut River Partnership
			 Act.
		2.DefinitionsIn this Act:
			(1)CommissionsThe
			 term Commissions means the Connecticut River Joint Commissions of
			 New Hampshire and Vermont.
			(2)Management
			 plan
				(A)In
			 generalThe term management plan means the
			 management plan developed by the Commissions entitled Connecticut River
			 Corridor Management Plan and dated May 1997.
				(B)InclusionsThe
			 term management plan includes any updates to the management plan
			 described in subparagraph (A).
				(3)ProgramThe
			 term program means the Connecticut River Grants and Technical
			 Assistance Program established by section 3(a).
			(4)SecretaryThe
			 term Secretary means the Secretary of the Interior.
			(5)StateThe
			 term State means each of the States of New Hampshire and
			 Vermont.
			(6)WatershedThe
			 term watershed means the upper Connecticut River
			 watershed.
			3.Connecticut river grants
			 and technical assistance program
			(a)In
			 generalThere is established in the Department of the Interior
			 the Connecticut River Grants and Technical Assistance Program.
			(b)PurposeThe
			 purpose of the program is to provide financial and technical assistance to the
			 States, through the Commissions, to improve management of the watershed in
			 accordance with the management plan.
			(c)Financial and technical
			 assistance
				(1)In
			 generalSubject to paragraph (2), the Secretary may provide
			 financial and technical assistance to the Commissions in furtherance of the
			 purposes of this Act.
				(2)LimitationNo
			 financial assistance shall be provided under this Act until the date on which
			 the Secretary has approved criteria for financial assistance in accordance with
			 subsection (d).
				(d)Criteria
				(1)DevelopmentThe
			 Commissions shall develop criteria for—
					(A)prioritizing and
			 determining the eligibility of applicants for financial and technical
			 assistance under the program; and
					(B)reviewing and
			 prioritizing applications for financial and technical assistance under the
			 program.
					(2)Review;
			 approval
					(A)SubmissionThe
			 Commissions shall submit the criteria developed under paragraph (1) to the
			 Secretary for review.
					(B)Approval or
			 disapproval
						(i)In
			 generalNot later than 180 days after the date on which the
			 Commissions submit the criteria under subparagraph (A), the Secretary shall
			 approve or disapprove the criteria.
						(ii)DisapprovalIf
			 the Secretary disapproves the criteria under clause (i), the Secretary
			 shall—
							(I)advise the Commissions of
			 the reasons for disapproval;
							(II)make recommendations for
			 revisions to the criteria; and
							(III)not later than 180 days
			 after the date on which the Commissions submit revised criteria to the
			 Secretary, approve or disapprove the revised criteria.
							(C)ConsiderationsIn
			 reviewing the criteria submitted under this paragraph, the Secretary shall
			 consider the extent to which the criteria—
						(i)are consistent with the
			 purposes and goals of the management plan; and
						(ii)provide for protection
			 of the watershed, including the natural, cultural, historic, and recreational
			 resources within the watershed.
						(e)Authorities of the
			 commissionsThe Commissions may use funds made available under
			 this Act to provide financial and technical assistance to State and local
			 governments, nonprofit organizations, and other public and private entities to
			 protect the watershed in accordance with the approved criteria and consistent
			 with the management plan.
			4.Authorization of
			 appropriations
			(a)In
			 generalThere is authorized to be appropriated to carry out this
			 Act $10,000,000, of which not more than $1,000,000 may be made available for
			 any 1 fiscal year.
			(b)Cost-sharing
			 requirement
				(1)In
			 generalThe Federal share of the total cost of any activity under
			 this Act shall be not more than 50 percent of the total cost.
				(2)FormThe
			 non-Federal contribution may be in the form of in-kind contributions of goods
			 or services fairly valued.
				5.Termination of
			 authorityThe authority of the
			 Secretary to provide financial assistance under this Act terminates on the date
			 that is 10 years after the date of enactment of this Act.
		
	
		September 27, 2010
		Reported with an amendment
	
